Case 2:18-cv-00683-JES-MRM Document1 Filed 10/15/18 Page 1 of 14 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

Civ. No.
JANE DOE
Plaintiff, COMPLAINT AND .
DEMAND FOR JURY TRIAL
We
TRAVIS JOHN JENNER,

Defendant.

 

Jane Doe, proceeding through her attorneys of record Marsh Law Firm PLLC and
Douglas R. Beam P.A., alleges for her complaint as follows:

NATURE OF THE ACTION

1, This is a suit for damages arising out of the Defendant’s violations of federal
criminal child pornography statute 18 U.S.C. §§ 2252(a)(2) and (b)(1).

2, 18 U.S.C, § 2255(a) allows victims of child pornography under section 2252
to recover the actual damages such person sustains or liquidated damages in the amount of
$150,000, and the cost of the action, including reasonable attorney’s fees and other
litigation costs reasonably incurred. The Court may also award punitive damages and grant
such other preliminary and equitable relief as the Court determines to be appropriate.

3. The Defendant’s criminal conduct constituted tortious invasion of the
Plaintiff’s privacy for which she also is entitled to compensatory damages.

4, The Defendant’s extreme and outrageous conduct constituted intentional

infliction of emotional distress for which the Plaintiff is entitled to compensatory damages, |

 
Case 2:18-cv-00683-JES-MRM Document1 Filed 10/15/18 Page 2 of 14 PagelD 2

PARTIES
5. Plaintiff Jane Doe is an adult over the age of 18 who currently resides
outside the state of Florida.
6. Plaintiff Jane Doe is the victim identified as “S.W.” in the Amendment

Judgment in a Criminal Case filed in United States of America v. Travis John Jenner, Case
No. 2:15-cr-105-FIM-UACM (“Criminal Case”). (Doc. 68, Filed 10-25-2016).

7. The Defendant is a resident of Florida and is currently imprisoned at McRae
Correctional Institution in Georgia for violating federal child pornography laws.

8. During the relevant time period, the Defendant was a Broker Associate for
Sky Real Estate and Property Management in Naples, Florida.

JURISDICTION AND VENUE

9, Federal subject matter jurisdiction is proper pursuant to 28 U.S.C. § 1331
because this is a civil action arising under federal laws 18 U.S.C. § 2255.

10. According to 18 U.S.C, 2255 (c)(1), “any action brought under subsection
(a) may be brought in the district court of the United States that meets applicable
requirements relating to venue under section 1391 of title 28.” Venue is proper under 28
U.S.C. § 1391(b}{(1) and (2) because (4) this is a civil action brought in the judicial district
where the Defendant resides and (ii) a substantial part of the events or omissions giving
rise to Plaintiff's claims occurred in this judicial district.

PLAINTIFF’S MOTION FOR PERMISSION TO PROCEED
USING A PSEUDONYM

11. Jane Doe has filed this complaint using a pseudonym in accordance with

the applicable law in this Circuit.
Case 2:18-cv-00683-JES-MRM Document1 Filed 10/15/18 Page 3 of 14 PagelD 3

12. Concomitant with the filing of this complaint, Jane Doe filed a motion for

permission to proceed using a pseudonym.
FACTUAL BACKGROUND

The Defendant Travis John Jenner was Criminally Convicted of Creating Child
Pornography of the Plaintiff

13. On July 23, 2015, the Defendant was charged in a federal criminal
complaint of knowingly distributing a visual depiction that has been mailed, shipped, and
transported in interstate and foreign commerce, by any means, including by computer, the
production of such visual depiction involved the use of a minor engaging in sexually
explicit conduct, and such visual depiction is of such conduct, in violation of 18 U.S.C.
2252(a)(2) and 2252(b)(1). (Criminal Case, Doc. 1, Filed 07/23/2015).

14. During their investigation of the Defendant, the Ontario Provincial Police
‘identified Jane Doe as one of the girls depicted in the child pornography images which
were distributed by the Defendant. (Criminal Case, Doc. 1, Filed 07/23/2015, paras. 5-16).

15, On August 19, 2015, the Defendant was indicted for possessing and

_ distributing a visual depiction of a minor engaging in sexually explicit conduct in violation
of sections 18 U.S.C. 2252(a)(4)(B) and 2252(b)(2), and sections 2252(a)(2) and
2252(b)(1). (Criminal Case, Doc, 9, Filed 08/19/2015).

16. On December 30, 2015, the Defendant signed a plea agreement in which he
entered a plea of guilty to count two of the indictment for distribution of material involving
the sexual exploitation of a minor in violation of sections 18 U.S.C. 2252(a)(2) and

2252(b)(1). (Criminal Case, Doc. 29, Filed 12/30/2015).
Case 2:18-cv-00683-JES-MRM Document1 Filed 10/15/18 Page 4 of 14 PagelD 4

17. In the plea agreement, the Defendant admitted that “On May 19, 2015, the
defendant, Travis John Jenner, distributed child pornography to an undercover detective
located in Canada over the internet.”

18. ‘Inthe plea agreement, the Defendant also admitted the following:

...The defendant, using username SETHISITE, shared multiple
images of two girls that he said that he “got to do things online.”

The images depict two minor females, a brunette and a blond, in
various stages of undress including images of them naked showing
their breasts and vagina. Two images are close-up pictures of each
of their vaginas. There are two images of the brunette teenager
touching her vagina in an apparent masturbation pose.

Simultaneous to the group chat, the OPP officer chatted one on one
with defendant on Motherless.com. When the OPP officer informed
username SETHISITE that he was from Ontario, Canada, the
defendant responded that the brunette girl in the images was also
from Ontario, Username SETHISITE told the OPP officer that he
got to know the minor girl “well online and then we chatted for two
years.” SETHISITE later indicated, “...1 oniy stopped talking [to
her] last year, she was 17 then.” SETHISITE identified the girl by
name and email address to the OPP officer.

On May 19, 2015, the OPP officer attempted to contact the girl via
the email address provided by SETHISITE and was able to reach
and identify the girl on May 20, 2015.

On June 12, 2015, the OPP officer interviewed the girl that was
depicted.in many of the images distributed by the defendant on May
19, 2015. At the time of this interview, the girl was 18 years old.
- When shown the images distributed by SETHISITE, the girl
recognized the brunette girl as herself and recalled taking the images
herself or “web-camming” when she was between 14-16 years oid
and in an online relationship with whom she thought was a 25 year
old man from Florida, USA. She told the officer that she knew his
name as Travis JENNER and that he was a real estate agent in
Case 2:18-cv-00683-JES-MRM Document1 Filed 10/15/18 Page 5 of 14 PagelD 5

Naples, Florida. She recalled his phone number began with 239-961
but she couldn’t recall the last four of the number. She advised that
Travis JENNER was aware of her age and he would offer to buy her
things in exchange for pictures of her or for her to do explicit acts at
his direction over webcam. Through the use of a webcam, which is
a video camera that inputs to a computer, she was able to have a two-
way, face to face, online, live-video experience with the defendant.
She stated she initially met him on the website vampirefreaks.com
and they began exchanging explicit pictures via text, -Message and
Skype as the relationship progressed. They also spoke on the phone
occasionally. She then modeled in the lingerie and sent pictures of
herself at his request. Further, she advised that he may have access
to her email account and he sometimes would change the password
to block her access. She was unaware that he either took or kept and
distributed her images. She advised she told him to stop contacting
her about a year ago. While reviewing the images, the girl recalled
sending some of them only to Travis Jenner and she advised that all
were taken when she was 14 or 15 years old. She also advised that
during their approximate two year online relationship, she received
numerous graphic images of Travis Jenner. ,

Further, the girl was shown a photo line-up of Travis John Jenner,
using a photograph on file with the Florida Department of Motor
Vehicles, and five other similar individuals by the OPP officer, and
she identified the defendant as the Travis Jenner with whom she was
in an online relationship when she was 14-16 years old.

(Criminal Case, Doc. 29, Filed 12/30/15, pp. 20-22)
19. In the plea agreement, the Defendant also admitted the following:

Agent read Jenner his Miranda warnings, and Jenner waived his
rights and agreed to cooperate. During this interview, Jenner
admitted to knowing the minor victim. Jenner knows that the minor
resides in Canada. Jenner admitted that he met the minor online at
the website Vampirefreaks.com. Jenner said that he was attracted to
her profile picture. He knew she was a minor from information
contained in her profile. Jenner contacted the minor and befriended
her online. Jenner admitted that he engaged in an online relationship
Case 2:18-cv-00683-JES-MRM Document1 Filed 10/15/18 Page 6 of 14 PagelD 6

with her for at least two years. During that time he contacted her via
text messaging, Skype, and at least one phone call. Jenner said that
during the online relationship, he received numerous images
depicting the minor engaging in sexually explicit conduct or posing
in a lewd and lascivious manner. In addition, Jenner admitted to
knowing the minor's email address and accessing her email address.
Jenner admitted to creating and using a Motherless.com account
username SETHISITE, and Jenner admitted to using that account to
distribute sexually explicit images of the minor multiple times
including on May 19, 2015...

Jenner admitted that subsequent to distributing the minor’s images
on May 19, 2015, and learning through reading her emai! that he had
encountered a law enforcement officer, Jenner said that he smashed
his computer and threw it away in an undisclosed dumpster.
However, he purchased another laptop shortly thereafter, and Jenner
was able to access the minor’s images again on a website called
lmagefap.com. Jenner admitted that he was obsessed with the minor,
so he continued to view and to distribute her images after their
relationship ended.

(Criminal Case, Doc. 29, Filed 12/30/15, pp. 24-25)

20. Jane Doe is the brunette girl referenced in pp. 20-22 and 24-25.

21, On June 15, 2015, Jane Doe was interviewed by the OPP officer referenced
above, identified the brunette girl as herself, and recailed taking the images or “web-
camming” with the Defendant when she was between 14-16 years old. Jane Doe also
recalled sending some of the images only to the Defendant and she advised the OPP officer
that all were taken when she was 14 or 15 years old.

22, Jane Doe advised the OPP officer that the Defendant was aware of her age.

23. Jane Doe also identified the Defendant in a photo line-up as the individual

with whom she shared sexually explicit images when she was 14-16 years old.
Case 2:18-cv-00683-JES-MRM Document1 Filed 10/15/18 Page 7 of 14 PagelD 7

24, On October 25, 2016, the Court entered an Amended Judgment in a
Criminal Case ordering the Defendant to pay “S.W.” $51,376 in restitution. (Criminal Case,
Doc. 68, Filed 10/25/16, p. 6).

25. Jane Doe is the victim “S.W.” referenced in the Amended Judgment.

26. The Defendant’s distribution of Jane Doe’s child pornography images has
caused her long-lasting and permanent harm. Jane Doe is acutely aware that her chiid sex
abuse images may never disappear. Unlike victims of a time—limited trauma, Jane Doe is
continuously victimized by fear that she will be recognized and/or her child sex abuse
images will be traded online.

27. Jane Doe has been and will continue to suffer personal injury by the
Defendant’s distribution of child pornography depicting her. The permanent harm she has
suffered includes but is not limited to extreme and permanent emotional distress with
physical manifestations, interference with her normal development and educational
progress, lifelong loss of income earning capacity, loss of past and future wages, past and
future expenses for medical and psychological treatment, loss of enjoyment of life, and
other losses to be described and proven at trial of this matter,

FIRST CLAIM FOR RELIEF
18 U.S.C, § 2255(A)

28. The Plaintiff repeats and re—alleges all prior paragraphs.
29, 18 U.S.C, § 2255, entitled “Civil Remedy for Personal Injuries,” provides
that any person who is a victim of a violation of 18 U.S.C. § 2252A(a)(5)(B) and who

suffers personal injury as a result of such violation shall recover the actual damages such
Case 2:18-cv-00683-JES-MRM Document1 Filed 10/15/18 Page 8 of 14 PagelD 8

person sustains or liquidated damages in the amount of $150,000, and the cost of the action,
including reasonable attorney’s fees and other litigation costs reasonably incurred. |

30. The Defendant pleaded guilty and was convicted of violating federal child
pornography crimes 18 U.S.C. §§ 2252(a)(2) and 2252 (b)(1).

31. 18 U.S.C. § 2252(a)@) provides that any person commits federal crime
who:

“knowingly receives, or distributes, any visual depiction using any
means or facility of interstate or foreign commerce or that has been
mailed, or has been shipped or transported in or affecting interstate
or foreign commerce, or which contains materials which have been
mailed or so shipped or transported, by any means including by
computer, or knowingly reproduces any visual depiction for
distribution using any means or facility of interstate or foreign
commerce or in or affecting interstate or foreign commerce or
through the mails, if-

(A) _ the producing of such visual depiction involves the use of a
minor engaging in sexually explicit conduct; and

(B) — such visual depiction is of such conduct;”
32, 18 U.S.C. § 2252 (b)C1) provides that whoever violates, or attempts or
conspires to violate, paragraph (2) of subsection (a) shall be:

“fined under this title and imprisoned not less than 5 years and not
more than 20 years, but if such person has a prior conviction under
this chapter, section 1591, chapter 71, chapter 109A, or chapter 117,
or under section 920 of title 10 (article 120 of the Uniform Code of
Military Justice), or under the laws of any State relating to
aggravated sexual abuse, sexual abuse, or abusive sexual conduct
involving a minor or ward, or the production, possession, receipt,
mailing, sale, distribution, shipment, or transportation of child
pornography, or sex trafficking of children, such person shal! be
Case 2:18-cv-00683-JES-MRM Document1 Filed 10/15/18 Page 9 of 14 PagelD 9

fined under this title and imprisoned for not less than 15 years nor
more than 40 years.”

33. Jane Doe is a victim of the Defendant’s violation of federal child
pornography laws 18 U.S.C, §§ 2252(a)(2) and 2252 (b)(1) and has suffered personal injury
as a result of the Defendant’s criminal acts. These personal injuries include, . without
limitation, emotional and psychic pain, violation of privacy interests and injury to
reputation and welf—being.

34. — Jane Doe is electing liquidated damages in the amount of $150,000 and the
cost of the action, including reasonable attorney’s fees and other litigation costs reasonably
incurred, prejudgment and post-judgment interest, and such other relief as the Court deems
appropriate.

SECOND CLAIM FOR RELIEF
INVASION OF PRIVACY-INTRUSION UPON SECLUSION

35. The Plaintiff repeats and re—alleges all prior paragraphs.

36. It is well established that Florida recognizes the right to privacy and that
violation of that right is an actionable tort. Doe v. Univision Television Group, Inc., 717
So,2d 63, 64 (Fla. 3rd DCA 1998) (citing Cape Publications, Inc. v. Hitchner, 549 So.2d
1374, 1377 (Fla. 1989)).

37. The Supreme Court of Florida has acknowledged with approval the
Restatement (Second) of Torts § 652D. Cape Publications, Inc. v. Hitchner, 549 So.2d
1374, 1377 (Fla. 1989),

38. Section 652D of the Restatement (Second) of Torts states that “[ojne who

gives publicity to a matter concerning the private life of another is subject to liability to the
Case 2:18-cv-00683-JES-MRM Document1 Filed 10/15/18 Page 10 of 14 PageID 10

other for the invasion of his privacy, if the matter publicized is of a kind that (1) would be
highly offensive to a reasonable person, and (2) is not of legitimate concern to the public.”
Id.

39. Florida courts have also recognized the Restatement (Second) of Torts §
652B describing intrusion upon seclusion. Purrelli v. State Farm Fire and Cas. Co., 698
So.2d 618, 621 (Fla. 2nd DCA 1997) (citing Agency for Health Care Admin. V. Associated
Indus. Of Fla., Inc., 678 So.2d 1239, 1252 (Fla. 1996)).

40, The Restatement (Second) of Torts defines intrusion upon seclusion as
“{o|ne who intentionally intrudes, physically or otherwise, upon the solitude or seclusion
of another.” /d.

41. Defendant distributed graphic images of Jane Doe in various stages of
undress including images of her naked showing her breasts and vagina. The images include
close-up pictures of Jane Doe’s vagina and images of Jane Doe touching her vagina in an
apparent masturbation pose.

42. The Plaintiff did not, and as minor could not, consent to her sexual
exploitation, or to the taking, reproduction, trafficking, possession, or viewing of her child
sex abuse images.

43. Asa minor, Plaintiff had a reasonable expectation of privacy with respect
to these most intimate and secluded matters—an expectation that was intruded upon by the

Defendant.

10
Case 2:18-cv-00683-JES-MRM Document1 Filed 10/15/18 Page 11 of 14 PagelD 11

44, By possessing and distributing these images, the Defendant committed an
unauthorized intrusion into the Plaintiff’s seclusion and the matter intruded upon was of a
highly personal and private manner.

45, The Defendant knew or had reason to know that the child sex abuse images
he possessed were produced, distributed, and trafficked in violation of state and federal
child pornography laws. In fact, he pleaded guilty to “knowingly distributing [a] visual
depiction” of “a minor engaging in sexually explicit conduct.”

46. The possession and distribution of the Plaintiff’s child sex abuse images is
highly offensive to the reasonable person and does not contribute to any legitimate public
interest,

47. The Plaintiff suffered and continues to suffer ongoing and permanent
anguish and harm as a result of the Defendant’s unauthorized intrusion or prying into her
seclusion.

48, The Plaintiff was harmed and continues to be harmed as a result of the
Defendant’s invasion of her privacy and is entitled to compensatory and punitive damages,
and reasonable attorney’s fees.

THIRD CLAIM FOR RELIEF
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

49. The Plaintiff repeats and re—alleges all prior paragraphs.
50. The Supreme Court of Florida has firmly stated that the state of Florida
recognizes the tort of intentional infliction of emotional distress. Metropolitan Life Ins. Co.

v. MeCarson, 467 S0.2d 277, 278 (Fla. 1985).

11
Case 2:18-cv-00683-JES-MRM Document1 Filed 10/15/18 Page 12 of 14 PagelD 12

51, Florida courts have identified the following elements as necessary to
properly pleading an intentional infliction of emotional distress claim under Florida law:
(1) the wrongdoer’s conduct was intentional or reckless; (2) the conduct was outrageous,
beyond all bounds of decency, and is to be regarded as odious and utterly intolerable in a
civilized community; (3) the conduct caused emotional distress; and (4) the emotional
distress was severe. LeGrande v. Emmanuel, 889 So.2d 991, 994 (Fla, 3rd DCA 2004).

52. The Defendant’s child pornography crimes, which victimized a minor girl,
demonstrated intentional, reckless, extreme, and outrageous conduct.

53. The Defendant knew and understood the effect his child pornography
crimes would have on vulnerable victims and knew there was a high probability that his
conduct would cause severe emotional distress.

54. The Defendant acknowledged that he intentionally produced and shared
child pornography images depicting the Plaintiff.

55. The Defendant’s distribution of Jane Doe’s child pornography images has
caused her long-lasting and permanent harm. Jane Doe is acutely aware that her child sex
abuse images may never disappear. Unlike victims of a time-limited trauma, Jane Doe is
continuously victimized by fear that she will be recognized and/or her child sex abuse
images will be traded online.

56. Jane Doe has been and will continue to suffer personal injury by the
Defendant’s distribution of child pornography depicting her. The permanent harm she has
suffered includes but is not limited to extreme and permanent emotional distress with

physical manifestations, interference with her normal development and educational

12

 
Case 2:18-cv-00683-JES-MRM Document1 Filed 10/15/18 Page 13 of 14 PagelD 13

progress, lifelong loss of income earning capacity, loss of past and future wages, past and
future expenses for medical and psychological treatment, loss of enjoyment of life, and
other losses to be described and proven at trial of this matter.

JURY DEMAND

57. The Plaintiff demands a jury trial.

RELIEF REQUESTED

WHEREFORE, Jane Doe requests judgment against the Defendant as follows:

1, Liquidated damages in the amount of $150,000 pursuant to 18 U.S.C.
§ 2255 (a);

2. Punitive damages in an amount sufficient to punish the Defendant and deter
others from like conduct pursuant to 18 U.S.C. § 2255(a) and the common law;

3, The costs of the action pursuant to 18 U.S.C. § 2255(a);

4, Reasonable attorney’s fees pursuant to 18 U.S.C. § 2255(a);

5. Other litigation costs reasonably incurred pursuant to 18 U.S.C. § 2255(a);
6. Pre-judgment and post-judgment interest;
7. Such other preliminary and equitable relief as the Court determines to be

appropriate pursuant to 18 U.S.C. § 2255(a);

8. Any relief within the Court’s jurisdiction appropriate to the proof, whether
or not demanded; and

9. Such other and further relief as the Court deems just and proper.
Dated: October 15" 2018. |

MARSH LAW FIRM PLLC

13
Case 2:18-cv-00683-JES-MRM Document1 Filed 10/15/18 Page 14 of 14 PagelD 14

by__/s/James R, Marsh

James R. Marsh (to be admitted Pro Hac Vice)
Box 4668 #65135

New York, New York 10163-4668
Telephone: 212-372-3030

Facsimile: 833-210-3336

jamesmarsh(@)marsh.law
Attorney for Plaintiff Jane Doe

DOUGLAS R. BEAM, P.A.

by_/s/Douglas R. Beam
Douglas R. Beam

Florida Bar 0515604
Douglas R. Beam, P.A.

25 W. New Haven Ave.
Melbourne, FL 32901
Telephone: 321-723-6591
Facsimile: 321-723-5926
eservice] @dougbeam.com
eservice2(@dougbeam.com
Attorney for Plaintiff Jane Doe

14
